Action by original plaintiff, now deceased, to recover damages for personal injuries claimed to have been sustained by her, due to the starting of a bus owned by the corporate defendant and operated by defendant Tompkins, while said plaintiff was a passenger thereon. A verdict for the plaintiff was set aside by the trial court and the complaint dismissed. The administratrix of the original plaintiff appeals from the order setting aside the verdict and the judgment entered thereon and directing a dismissal of the complaint, and from the judgment entered in favor of defendants upon said order. Order and judgment unanimously affirmed, with costs. No opinion. Present — Carswell, Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ. [See post, p. 957.]